Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered November 16, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 21/2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. In response to a radio call of "shots fired” at a nearby location, the police drove to the location, an ice-covered parking lot, and found no one present except defendant and a companion, standing in the middle of the lot. Upon exiting the police vehicle with their weapons drawn, the officers smelled the odor of gunpowder in the air, and directed defendant to place his hands on the hood of the car. After further questioning, during which time defendant fidgeted and gave unresponsive answers, defendant began to fall on the ice and, when the officer spontaneously caught the defendant, he felt a gun, retrieved it and arrested defendant. The initial detention of defendant was based on reasonable suspicion that defendant was involved with the shots that had evidently just been fired, notwithstanding the absence of a description of any perpetrators (see, People v Dickerson, 238 AD2d 147; People v Richardson, 227 AD2d 237, lv denied 88 NY2d 993), and the ensuing events permitted the seizure of the weapon. Concur—Ellerin, J. P., Nardelli, Rubin and Williams, JJ.